DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent App. Pub. No. 2015/0367123 (Kalmann et al.). 
Kalmann discloses a lead removal system for removing an implanted lead “A” that comprises a lead removal device comprising a sheath (14) that defines a lumen and comprises a separating member (cutter 50) at its distal end that separates the lead from adjacent tissue by severing (Figure 2; [0137, 0142]).  The sheath (14) receives a lead engagement device within its lumen, as best shown in Figures 4-5.  The lead engagement device comprises rings (22 & 24) that grip a lead “A” [0138].  A traction applying device is coupled to the lead removal device, which comprises cables (32 & 34) coupled with the lead clamping rings (22 & 24) that are pulled proximally to apply tension to the lead as the cutter (50) at the distal end of the sheath separates the lead from body tissue [0139-0140 & 0144-0147].  (The Examiner notes that the language “the implanted lead having a lead lumen for receiving and coupling to a lead engagement device” is not a positive recitation of the lead as a part of the claimed invention.  Therefore, language directed towards particular features of the lead are not given patentable weight.)
Regarding claim 2: the system comprises a handle (Figure 14).
Regarding claim 3: the term “user input” is given its broadest reasonable interpretation to encompass a physical force applied by the user’s hand to the actuators (82, 86, 84) of the handle (80) [0149].  Alternatively, Kalmann discloses the cables are pulled by a motor [0139-0140; 0144-0145]).  Although not explicitly stated, it is understood the motor would be actuated to operate via user input (button, etc.; [0150]). 
Regarding claim 4:  the user input that results in the application of traction to the lead (pulling of cable 32 or cable 34) results in the knife (50) severing tissue [0144-0145]. 
Regarding claims 6 and 7: Kalmann discloses a handle (80) with multiple actuators, wherein a first actuator (82) is operably coupled with the cable (32), a separate actuator (84) operably coupled with cable (34), and a knob (88) that rotates the lead extractor (Fig. 14; [0149]).  Actuator (82) meets the requirement of a the “first user input”, as its movement results in the distal separating member (knife 50) cutting tissue surrounding the lead [0144-0145].  Actuator (84) meets the requirement of the “second user input”, as its movement results in the traction applying device (cable 34) applying traction/tension to the lead [0144-0145].
Regarding claim 8, the traction applying device comprise a traction drive (motor) that drives a wheel (90) in rotation to move the cables (32 and 34) (see Figures 11A-C and [0151]). 
Regarding claim 10: the traction applying device pulls the lead engagement device (cables 32/34 and clamping rings (22/24) proximally through the housing (14) (Figures 12A-F and [[0143-[0147]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 12-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kalmann et al. in view of 2013/0231678 (Wenderow et al.). 
Kalmann discloses a lead removal system having a lead removal device and traction applying device having a motor, as discussed above.  Kalmann fails to disclose that a torque sensor and controller are coupled with the motor in order to measure the torque applied by the motor and make adjustments to maintain a predetermined range.  
Wenderow discloses another catheter system that comprises a motor (see motor drive base 302 in Figures 3-4) that drives capstans to rotate, which act to advance and retract a wire (guidewire 301) relative to the catheter [0039].  Wenderow teaches that a guidewire drive motor can be controlled by a system having a controller (40) (Figure 2; [0037]; [0071-0072]) with a processing circuit and memory, and user input to a control module (98) [0078; 0080-0081; 0087].  By using the controller, the performance of the catheter device is optimized based on various properties of the anatomy in which the distal end of the catheter and wire are located [0087 and 0089] or the particular movement being performed by the guidewire [0088].  Wenderow discloses a torque limit may be set at the control module, the torque is monitored via sensors (see encoder assembly 406 in Figure 5; [0050]; encoder assembly 454 [0057]; [0060]) during the procedure, and the controller makes adjustments to the motor performance based on received data, such that the torque does not exceed a maximum value, therefore ensuring a proper force level for the procedure [0090-0097].  Since Wenderow’s disclosure is directed towards optimizing the forces applied by a wire to the patient’s body during a procedure, one of ordinary skill in the art before the effective filing date of the claimed invention would have found the Wenderow disclosure applicable to the Kalmann device having a wire/cable controlled by a motor.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the controller and motor torque sensors with the Kalmann system, as the modification involves a combination of known catheter control mechanisms that provides the operator with the capability of setting a torque limit of the motor based on various patient and procedure parameters in order to ensure a proper force level is not exceeded during removal of the implanted lead.  
In regards to claims 14-16: Kalmann discloses a handle with various user input controls, in which user actuation of the motor results in the distal separating member (knife 50) to cut tissue surrounding the lead in order to achieve its separation [0144-0145]. Wenderow teaches that user input at control module (98) may be configured to actuate the motor and movement of the wire.  Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to configure a user input coupled to the handle of modified Kalmann, as taught by Wenderow, as the modification merely involves a combination of known control mechanisms according to known methods that achieves the predictable result of actuating the motor, and thus the cables applying traction to the gripped lead. 
In regards to claim 17: Kalmann discloses a handle (80) with multiple actuators, wherein a first actuator (82) is operably coupled with the cable (32), a separate actuator (84) operably coupled with cable (34), and a knob (88) that rotates the lead extractor (Fig. 14; [0149]).  Modified Kalmann includes a controller and control module (98) taught by Wenderow.  One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to configure modified Kalmann to comprise a first user input that results in the controller activating the tissue separating device and a second user input that results in the controller activating the motor, as the modification merely involves a combination of known control mechanisms according to known methods that achieves the predictable result of the lead extraction device applying traction to the lead and cutting tissue surrounding the lead.  
Regarding claim 19: the traction applying device pulls the lead engagement device (cables 32/34 and clamping rings (22/24) proximally through the housing (14) (Figures 12A-F and [[0143-[0147]).

Allowable Subject Matter
Claims 9, 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   Prior art discloses various lead extraction devices in which an elongate member is positioned within the lead and manual traction is applied to remove the lead from the surrounding tissue, as disclosed in US 7,499,756 (Bowe et al.) for example. US Patent No. 9,032,806 discloses a manual lead extraction device that measures traction applied to the lead, but does not teach or render obvious a motorized traction device, a controller, and/or torque sensors.  
Regarding claim 9: Although the Kalmann device comprises a rotatable wheel (90) that functions to move the cables (32 and 34) (see Figures 11A-C and [0151]), Kalmann fails to disclose or render obvious a mandrel about which the lead engagement device is wound as traction is applied to the lead.   
Regarding claims 11 and 18: the lead engagement device (clamping rings (22 and 24)) of Kalmann is disposed in the sheath lumen (14).  Since the clamping rings (22 and 24) function by engagement the exterior of the lead, Kalmann fails to disclose or render obvious the lead engagement device being inserted in the lead lumen to secure the lead.  
WO 2019/038773 discloses another lead extraction device having an automated controlled lead tensioning mechanism (150) (see Figure 15a, page 50) and a tissue separating mechanism (see tissue cutting tool at 4.2 beginning on page 30).  Like Kalmann, this reference fails to disclose or render obvious the limitations of claims 9, 11 and 18.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749. The examiner can normally be reached M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH W ALEMAN/Primary Examiner, Art Unit 3771